Citation Nr: 0917886	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-25 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychological disorder, claimed as schizophrenia and 
currently diagnosed as a mood disorder, not otherwise 
specified.

2.  Entitlement to service connection for hypertension, to 
include as secondary to an acquired psychological disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
December 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the Veteran testified before the 
undersigned Veterans Law Judge in April 2008, and a 
transcript of the hearing is of record.  Additionally, in 
December 2008, the case was referred for a medical opinion 
from the Veterans Health Administration (VHA) and is now 
ready for disposition.

A review of the appeal's procedural history also revealed 
that the Veteran originally filed a claim for a psychological 
disorder, claimed as acute schizophrenia, in December 1973.  
The Court of Appeals for Veterans Claims has held that, for a 
claim to be deemed denied, there must be a recognition of the 
substance of the claim in a decision from which the claimant 
could reasonably deduce that the claim had been adjudicated 
or an explicit subsequent adjudication of a claim for the 
same disability.  Ingram v. Nicholson, 21 Vet. App. 232 
(2007) (per curiam).  

Although the RO granted service connection for non-psychotic 
organic brain syndrome (OBS) in an October 1975 rating 
decision based upon several neurological symptoms identified 
by the Veteran in his original claim for benefits, the 
"substance" of his claim for entitlement to service 
connection for an acquired psychological disorder, i.e. 
whether his claimed "nervous breakdown" or "acute 
schizophrenia" was incurred in or aggravated by service, was 
not adjudicated in either the RO's October 1975 rating 
decision or its previous rating decision of October 1974.  As 
such, his claim of entitlement to service connection for an 
acquired psychological disorder remained pending and 
unadjudicated since December 1973.  Based on the procedural 
history outlined above, the issue for consideration, 
therefore, is whether the Veteran is entitled to service 
connection for an acquired psychological disorder based upon 
the merits of his claim, not whether new and material 
evidence has been received to reopen his claim.
 

FINDINGS OF FACT

1.  A psychological disorder was manifest during service. 

2.  The Veteran's acquired psychological disorder, diagnosed 
as a mood disorder, not otherwise specified, is related to 
service.

3.  The Veteran's hypertension is causally related to his 
service-connected mood disorder, not otherwise specified.


CONCLUSIONS OF LAW

1.  With resolution of doubt in the Veteran's favor, an 
acquired psychological disorder, diagnosed as a mood 
disorder, not otherwise specified, was incurred in service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

2.  The Veteran's hypertension is proximately due to or the 
result of his service-connected mood disorder, not otherwise 
specified.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychological Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran is seeking entitlement to an 
acquired psychological disorder, claimed as schizophrenia or 
an anxiety disorder.  Specifically, he contends that his 
currently-diagnosed mood disorder, not otherwise specified, 
was incurred during active duty service.  

Service treatment records indicate that the Veteran sought 
treatment for psychological symptomatology in service.  
Specifically, he was referred to a mental hospital in April 
1972 with an admission diagnosis of an acute schizophrenic 
reaction versus acute situational reaction for unusual 
behavior, which included symptoms of inappropriate anger and 
loose associations.  He was subsequently discharged to full 
duty with a diagnosis of acute situational maladjustment, 
severe.  Then, in May 1972, he was again hospitalized for 
"bizarre[e] behavior" with noted symptoms of loose 
tangential associations and auditory hallucinations; he was 
transferred to an appropriate Army psychiatric center with a 
diagnosis of schizophrenic reaction, chronic, 
undifferentiated type.  His hospitalization continued until 
June 1972, when he was discharged and released to military 
duty with a diagnosis of acute paranoid schizophrenia, 
moderate, treated and in remission.  He was again admitted 
for psychiatric intake in November 1972, and, upon 
examination, was diagnosed with non-psychotic OBS.  

The Veteran's November 1972 separation examination, which 
noted his diagnosed OBS, indicated that he was "not fit for 
retention."  While there were no objective findings of a 
psychological diagnosis noted upon his separation 
examination, the Board nonetheless finds that service 
treatment records are positive for recurrent psychological 
pathology that required several weeks of in-patient 
psychiatric treatment. 

Next, the evidence also indicates continuous complaints of 
psychological symptoms following service.  According to the 
Veteran's testimony during an April 2008 hearing before the 
undersigned Veterans Law Judge, he had no mental problems 
prior to service.  Hearing transcript (T.) at 3.  His wife 
further indicated that she observed periods of "acting out" 
in 1973 shortly following his discharge from service, which 
subsequently resulted in additional psychiatric treatment.  
T. at 16-17.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  As such, the Board finds that 
continuity of symptomatology has been established though the 
competent statements of the Veteran and his spouse.  

Next, the Board has reviewed the evidence of record 
suggesting a medical nexus between active duty service and 
the Veteran's currently diagnosed psychological disorder.  
The Board notes that the June 2004 VA examination, which 
originally diagnosed the Veteran's symptoms as a mood 
disorder, not otherwise specified, did not provide an opinion 
as to the nature and etiology of his disability.  Therefore, 
in December 2008, the Board requested that a VHA opinion be 
obtained in order to ascertain whether his diagnosed 
psychological disorder was related to service.  

After a review of the entire claims file, the January 2009 
VHA report succinctly determined that the Veteran's 
currently-diagnosed mood disorder, not otherwise specified, 
was related to his service experience "beyond a reasonable 
doubt."  In opining that his current psychological disorder 
was related to service, the VHA examiner noted that, among 
other things, the symptomatology experienced by the Veteran 
during service was typical of symptoms associated with a 
diagnosis of a mood disorder. 

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and medical opinion of record that is favorable to 
the Veteran, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  
Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports the establishment of 
service connection for an acquired psychological disorder, 
diagnosed as a mood disorder, not otherwise specified.  As 
such, the appeal is granted. 

Hypertension

In addition to the regulations governing service connection 
cited above, service connection is also warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2008).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
In this case, however, the veteran filed his claim for 
entitlement to service connection for hypertension prior to 
October 10, 2006, the effective date of the change.  As such, 
the older, more liberal version is applicable to the appeal 
as the new version would have impermissible retroactive 
effect.  See VAOPGCPREC 7-2003.  

In the present case, the Veteran is claiming entitlement to 
service connection for hypertension.  Specifically, he 
contends that his hypertension was caused by or aggravated by 
the anxiety he experienced beginning in service.  Having 
adjudicated and found that the Veteran is entitled to service 
connection for an acquired psychological disorder, as 
discussed above, the issue for consideration is whether his 
hypertension is related to his service-connected 
psychological disorder.  

While the Board acknowledges that service treatment records 
are absent for any complaints of or treatment for 
hypertension, it is noted that the Veteran began to seek VA 
treatment for hypertension as early as March 1976, within 
four years of his discharge from service.  He continued to 
regularly seek VA treatment for his hypertension until the 
time of this appeal and now contends that his hypertension 
was caused by his service-connected psychological disorder.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
hypertension is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, No. 06-0164 (March 3, 
2009).  

In reviewing the competent medical evidence of record, the 
Board acknowledges a favorable medical opinion that suggests 
a causal connection between the Veteran's hypertension and 
his service-connected psychological disorder.  Specifically, 
the January 2009 VHA report determined that "[i]t is highly 
likely" that the Veteran's hypertension is related to his 
mood disorder.  In opining that his hypertension is 
associated with his service-connected psychological disorder, 
the examiner noted that studies have shown that patients with 
a diagnosed mood disorder are at a much higher risk of 
developing high blood pressure; in fact, the examiner noted 
that more than 60 percent of persons diagnosed with a mood 
disorder develop high blood pressure.  

Given the favorable competent medical evidence of record 
suggesting a relationship between the Veteran's hypertension 
and his diagnosed mood disorder, the Board resolves doubt in 
the Veteran's favor and finds that the evidence supports 
service connection for hypertension as secondary to his 
service-connected psychological disorder.  

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended) and 3.326(a) (2008).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  




ORDER

Service connection for an acquired psychological disorder, 
diagnosed as a mood disorder, not otherwise specified, is 
granted.

Service connection for hypertension, secondary to a mood 
disorder, not otherwise specified, is granted



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


